Hill, C. J.
Where one was on trial for the offense of- larceny, and the only evidence relied upon by the State was the inference of guilt which arose from the possession of the recently stolen property, and the defendant met this inference with an explanation of that possession, which, if true, was' consistent with his innocence, it was the duty of the court, without a request, to submit to the jury the question whether that explanation was reasonable and satisfactory; and an entire failure to charge as to the evidentiary value of the possession when weighed in connection with the explanation is cause for a new trial. Paulk v. State, 2 Ga. App. 660 (58 S. E. 1108) ; Evans v. Nail, 1 Ga. App. 44 (57 S. E. 1020) ; Tarver v. State, 95 Ga. 223 (21 S. E. 381) ; 25 Cyc. 136, 137. Judgment reversed.